Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 August 2019, 04 February 2019, 01 August 2018 & 17 July 2018 have been considered by the examiner.

Election/Restrictions
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention (II), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 January 2021.

Drawings
Figure 10 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: The phrase “a required pole tooth of a stator core” (e.g., in abstract, ¶[0009]-¶[0010], et al.) is unclear in context since it is not clear what the “requirements” for the pole tooth are. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, “a rotor magnet facing the stator pole tooth is provided and that is rotatably, pivotally supported via a bearing” is vague and indefinite because “pivotally supported” suggests tilting with respect to an axis.  Further, “a required pole tooth of a stator core” is vague and indefinite in scope, since it is not clear what the “requirements” for the pole tooth are. Further “…in which circumferential intervals between adjacent tooth tips are not uniform, and gaps between the tooth tips of all the pole teeth of the stator core are formed uniform” is indefinite and contradictory, because if the circumferential intervals between adjacent tooth tips are “not uniform”, it is not clear how the gaps between the tooth tips of all the pole teeth of the stator core are “formed uniform”.  Put another way, it is unclear how “circumferential intervals between adjacent tooth tips” differ from “gaps between the tooth tips”, and how the former are “not uniform” while the latter are “formed uniform”.
In claim 2, “the required pole tooth” is vague and indefinite, per above.
In claim 3, “…to form the auxiliary tooth tip section integrally in part of the insulators” is vague and indefinite.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 5, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kawagishi et al. (EP 2980970) in view of Nigo (US Pat.Pub.2015/0139830).
Regarding claim 1, Kawagishi generally teaches the invention of a brushless motor comprising: 
a stator 3 including a stator core 13 with a coil 7 wound around a stator pole tooth 14; and 
a rotor 2 having a rotor shaft (not numbered) that is provided in a central portion of a rotor yoke 11 on which a rotor magnet 6 facing the stator pole tooth is provided and that is “rotatably, pivotally supported via a bearing” [sic] (not numbered; Fig.1), wherein (in the stator core 13) a plurality of pole teeth 14 are provided in a circumferential direction of an annular section to protrude in a radial direction, and in which circumferential intervals between adjacent tooth tips 16 are not uniform (Fig.2). 
Kawagishi does not teach “an auxiliary tooth tip section is formed integrally on a tooth tip of a required pole tooth of the stator core…, and gaps between the tooth tips of all the pole teeth of the stator core are formed uniform” [sic].
But, Nigo teaches a permanent magnet motor comprising: a stator including a stator core (annular stator/yoke sections) 2/4a with a coil (not shown) wound around a stator pole tooth 4b; and a rotor 6 having a rotor shaft 10 that is provided in a central portion of a rotor yoke on which 
Thus, it would have been obvious before the effective filing date to modify Kawagishi and provide an auxiliary tooth tip section is formed integrally on a tooth tip of a required pole tooth of the stator core, and gaps between the tooth tips of all the pole teeth of the stator core are formed uniform, since Nigo teaches this would have provided an electric motor that does not spoil a magnetic characteristic of the rotor and that is excellent in a demagnetization characteristic.
Regarding claim 5, in Kawagishi the stator core is configured such that a plurality of first pole teeth, second pole teeth, and third pole teeth (e.g., for U2/U1/W6) are provided in a circumferential direction to protrude from the annular section in a radial direction, each of the first pole teeth U2 having a tooth tip formed symmetric with respect to an axial line in the radial direction and each of the second pole teeth U1 and each of the third pole teeth W6 adjacent to the first pole tooth U2 in the circumferential direction are formed in such a manner that tooth tips are asymmetric with respect to the axial line in the radial direction and that a gap between the tooth tips of the second pole tooth U1 and the third pole tooth W6 is smaller than gaps between the tooth tips of the second pole tooth U1 and the first pole tooth U2 and between the tooth tips of the third pole tooth W6 and the first pole tooth U2 (Fig.2).

Allowable Subject Matter
Claims 2-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art, in particular Nigo, teaches auxiliary tooth tip sections (increased magnetic-resistance sections) formed by applying etching or pressing (see, e.g., ¶[0052]). Thus, Nigo does not further teach “the auxiliary tooth tip section is insert molded into the tooth tip of the required pole tooth of the stator core or coated on the tooth tip of the required pole tooth in such a manner that the gaps between the tooth tips of all the pole teeth of the stator core are formed uniform” [sic] (claim 2), or “a pair of insulators are attached to both sides of the stator core in a motor axis direction to form the auxiliary tooth tip section integrally in part of the insulators in such a manner that the gaps between the tooth tips of all the pole teeth are formed uniform” [sic] (claim 3); or “the auxiliary tooth tip section is either bonded or welded to the tooth tip of the required pole tooth of the stator core in such a manner that the gaps between all the tooth tips of the stator core are formed uniform” (claim 4).  

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BURTON S MULLINS/Primary Examiner, Art Unit 2832